DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 
Response to Arguments
Applicants’ arguments with respect to claims 1, 8, 9 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/4/2022 have been fully considered and are persuasive regarding claim 21.  
The previous rejection did not account for the recited feature “drilling to form non-through holes in the top or bottom side of the die pad”.  The previous rejection included a feature that was previous amended out claim 21 in a previous amendment. Thus, this action is hereby Non-FINAL. 
Regarding claim 24, Chuang discloses various shapes of the non-through holes, and the recited “threaded pattern” is a mere design choice as detailed in the rejection below.  Applicants attempt the argue that the threaded pattern is not, and that it provides enhanced results.  However, applicants’ have not provided ANY evidence besides their counsel’s arguments that enhanced results come from the particular shape claimed.  
However, there needs to be “persuasive evidence that the particular configuration of the claimed [device] was significant”.  See MPEP 2144.04(IV)(B).  Thus, the well-made rejection is hereby maintained. 
	The new grounds of rejections render moot applicants’ arguments regarding claims 25, 27 and 28. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 12, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2014/0191380) in view of Do (U.S. Patent Application Publication No. 2008/0067640).

 

Regarding claim 1. 
Lee discloses Figs. 7 and 12: 
A leadframe, comprising: a die pad(20), and a plurality of leads or lead terminals on at least two sides of the die pad(22/24), wherein the die pad includes at least one non-through circular hole(26 Lee’s cross section of the groove is circular and the groove could be considered a hole because it is a hollow place in a solid body).
Lee does not disclose that a non-through circular hole
Further in related art, Do teaches 
at least one non-through circular hole (Fig. 4, 310).  Do Teaches that the area 310 provides the benefit of forming a molding lock, which helps prevent delamination. It would have been obvious to incorporate the nonthrough holes of Do into the die pad of Lee for the obvious benefit of obtaining good mold delamination resistance as taught by Do.  The delamination protecting non-througholes of Do could be incorporated in addition to the grooves of Lee, which provide the benefit of enhancing encapsulation flow on the surface of the device.  The holes of Do are circular in shape, and making them circles would be a matter of design choice. See MPEP  2144.04(IV)(B).   .  However, the recitation is a mere change in the shape of the working parts which as been held to be obvious, absent persuasive evidence that the recited configuration is significant, See MPEP 2144.04(IV)(B).   


Regarding claim 3. 


Lee discloses all of the features of claim 1. 
Lee does not disclose: 
 The leadframe of claim 1, wherein there is at least one of the non- through circular holes in both the die pad and in at least one of the plurality of leads or at least one of the plurality of lead terminals.
However, The recited feature is a mere duplication of parts of the where the providing of additional non-through circular holes would provide an obvious benefit of more protection from delamination as taught by Do.  As such, the the incorporation of the additional non-through circular holes would have been an obvious matter of design choice because there would be no new and unexpected result is produced.  See MPEP2144.04 (VI)(B). 

Regarding claim 4.
Lee discloses all of the features of claim 1. 
Lee does not disclose: 
   The leadframe of claim 1, wherein a depth of the non-through circular hole is from 10% to 70% of a thickness of the leadframe.
However, Lee and Do discloses that the non-through holes are partly though the lead frame, certainly within the broadly recited range, which covers 60% of the thickness of the leadframe, which was contemplated by Lee and Do.  See MPEP 2144.05(I)

Regarding claim 5.
Lee discloses all of the features of claim 1. Lee does not disclose: 
   The leadframe of claim 1, wherein the leadframe comprises a leadless leadframe wherein at least bottom surfaces of the lead terminals are exposed.
In related art, Do discloses: 
   The leadframe of claim 1, wherein the leadframe comprises a leadless leadframe wherein at least bottom surfaces of the lead terminals are exposed. (926 being leadless, bottoms exposed) 
Do disclosed configuration provides the benefit of allowing the device to be incorporated with a smaller footprint.  As such, it would have been obvious to make the device of Lee Leadless for the obvious benefit.  As such, the features would have been obvious to one having ordinary skill in the art. 


Regarding claim 6.  
Lee discloses:   The leadframe of claim 1, wherein the leadframe comprises a leaded leadframe.(Fig. 10, 112, 116, 114, being leads)


Regarding claim 7.  

Lee discloses all of the fatures of claim 1. 
Lee does not disclose: 
 The leadframe of claim 1, wherein there is at least one of the  
through circular holes in the die pad at an inner location and at an outer location, and in at least one of the plurality of leads or at least one of the plurality of lead terminals.
However, the recited features are a mere duplication of the parts of modified Lee with respect to claim 1. 
The recited features would merely provide additional delamination prevention holes in the device of Lee which would provide the obvious benefit of enhanced delamination protection. See MPEP (VI)(B).  As such, the features of claim 7 would have been obvious to one having ordinary skill in the art. 

Regarding claim 8.
 A leadframe, comprising:
Lee discloses Figs. 5 and 12: 
a die pad (20), and

a plurality of leads or lead terminals (22 and 24)on at least two sides of the die pad(22 and 24 on sides of 20), 
wherein the die pad includes at least one non-through hole(26), 
Lee does not disclose that a non-through circular hole wherein there is at least one of the non-through holes on both a top side of the leadframe and on a bottom side of the leadframe.
Further in related art, Do teaches 
at least one non-through circular hole (Fig. 4, 310).  Do Teaches that the area 310 provides the benefit of forming a molding lock, which helps prevent delamination. It would have been obvious to incorporate the nonthrough holes of Do into the die pad of Lee for the obvious benefit of obtaining good mold delamination resistance as taught by Do.  The delamination protecting non-througholes of Do could be incorporated in addition to the grooves of Lee, which provide the benefit of enhancing encapsulation flow on the surface of the device.  The holes of Do are circular in shape, and making them circles would be a matter of design choice. See MPEP 2144.04(IV)(B).   .  However, the recitation is a mere change in the shape of the working parts which as been held to be obvious, absent persuasive evidence that the recited configuration is significant, See MPEP 2144.04(IV)(B).   
Further, the inclusion he non-through holes on both a top side of the leadframe and on a bottom side of the leadframe, would have been obvious in view of the Do’s teaching that he holes prevent delamination and Lee’s teaching that both the top side and bottom side of the lead frame is encapsulated.  That is, the inclusion would provide the benefits of enhanced delamination protection, with no now or unexpected results.  See MPEP 2144.04(VI)(B)


Regarding claim 9.  
Lee discloses: 
A packaged semiconductor device, comprising:

a semiconductor die (80)having a top side including a semiconductor surface layer having circuitry configured for a function coupled to bond pads(80 coupled to bonding pad at 89 ), and a bottom side(bottom coupled to 70);

a leadframe(20) comprising a die pad(20) and leads or lead terminals(22) on at least two sides of the die pad(22 and 24 on two sides, see fig. 5), 

wherein the semiconductor die(80) is mounted by a die attach material(70) with the bottom side down on the die pad(80 bottom side in 70, on 20), and

a mold compound(110) for providing encapsulation for the packaged semiconductor device(110 encapluting 80),
Lee does not disclose: 
further comprising at least one non-through circular  for delamination prevention in the die pad;wherein the non-through hole is a filled hole that is filled with either the die attach material or the mold compound.
 Further in related art, Do teaches 
further comprising at least one non-through circular  for delamination prevention in the die pad;wherein the non-through hole is a filled hole that is filled with either the die attach material or the mold compound. (Fig. 4, 310).  Do Teaches that the area 310 provides the benefit of forming a molding lock, which helps prevent delamination. It would have been obvious to incorporate the nonthrough holes of Do into the die pad of Lee for the obvious benefit of obtaining good mold delamination resistance as taught by Do.  The delamination protecting non-througholes of Do could be incorporated in addition to the grooves of Lee, which provide the benefit of enhancing encapsulation flow on the surface of the device.  The holes of Do are circular in shape, and making them circles would be a matter of design choice. See MPEP  2144.04(IV)(B). 
  However, the recitation is a mere change in the shape of the working parts which as been held to be obvious, absent persuasive evidence that the recited configuration is significant, See MPEP 2144.04(IV)(B).   




Regarding claim 11.   Lee discloses all of the features of claim 1. 
Lee does not disclose: 
The packaged semiconductor device of claim 9, wherein there is at least one of the filled non-through circular holes in both the die pad and in the leads or in the lead terminals.
However, The recited feature is a mere duplication of parts of the where the providing of additional non-through circular holes would provide an obvious benefit of more protection from delamination as taught by Do.  As such, the incorporation of the additional non-through circular holes would have been an obvious matter of design choice because there would be no new and unexpected result is produced.  See MPEP2144.04 (VI)(B). 


Regarding claim 12.   
Lee discloses all of the features of claim 9 
Lee does not disclose: 
The packaged semiconductor device of claim 9, wherein a depth of the filled non-through circular hole is 10% to 70% of a thickness of the leadframe.
However, Lee and Do discloses that the non-through holes are partly though the lead frame, certainly within the broadly recited range, which covers 60% of the thickness of the leadframe, which was contemplated by Lee and Do.  See MPEP 2144.05(I)


Regarding claim 13.   
Lee discloses all of the features of claim 9
Lee does not disclose: 
The packaged semiconductor device of claim 9, wherein the filled non- through circular hole is in at least one of the plurality of leads or at least one of the plurality of lead terminals, and the filled non-through circular hole is filled with the mold compound.
However, the recited features are a mere duplication of the parts of modified Lee with respect to claim 9. 
The recited features would merely provide additional delamination prevention holes in the device of Lee which would provide the obvious benefit of enhanced delamination protection. See MPEP (VI)(B).  As such, the features of claim 13 would have been obvious to one having ordinary skill in the art. 



 


Regarding claim 16.  Lee discloses all of the features of claim 9. 
Lee does not disclose: 
The packaged semiconductor device of claim 9, wherein a depth of the filled hole is 10% to 70% of a thickness of the leadframe.
 However, Lee and Do discloses that the non-through holes are partly though the lead frame, certainly within the broadly recited range, which covers 60% of the thickness of the leadframe, which was contemplated by Lee and Do.  See MPEP 2144.05(I)


Regarding claim 17.
Lee discloses:  
 The packaged semiconductor device of claim 9, further comprising bondwires(88) from the bond pads (88 from 80 to 22)to the leads or to the lead terminals.


Regarding claim 18.  
Lee discloses all of the features of claim 9
Lee does not disclose: 
 The packaged semiconductor device of claim 9, wherein the encapsulation is excluded except for at least a bottom side of the lead terminals or sidewalls of the packaged semiconductor device or for an opening for the leads.
In related art, Do discloses: 
wherein the encapsulation is excluded except for at least a bottom side of the lead terminals or sidewalls of the packaged semiconductor device or for an opening for the leads.(See Fig. 2, encapsulation 118 excluded from bottom, of leads 106 and 108). 
Do teaches that the terminals are exposed for the obvious benefit of allowing the device 100 to be incorporated into a PCB final device.  As such, the features of claim 18 would have been obvious.


Regarding claim 19.   
Lee does not disclose: 
 The leadframe of claim 1, wherein there is at least one of the  
  The packaged semiconductor device of claim 9, wherein there is at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal.
However, the recited features are a mere duplication of the parts of modified Lee with respect to claim 9. 
The recited features would merely provide additional delamination prevention holes in the device of Lee which would provide the obvious benefit of enhanced delamination protection. See MPEP (VI)(B).  As such, the features of claim 19 would have been obvious to one having ordinary skill in the art. 


Regarding claim 20.  
Lee discloses Figs. 5, 7 and 12: 
A packaged semiconductor device, comprising:
a semiconductor die (80)having a top side including a semiconductor surface layer having circuitry configured for a function coupled to bond pads(80 having bond pads attached to 88), and a bottom side(bottom of 80);
a leadframe (20 22 52 )comprising a die pad(20) and leads or lead terminals on at least two sides of the die pad(22 and 52), 
wherein the semiconductor die (80)is mounted by a die attach material(70) with the bottom side down(80 bottom side) on the die pad(20);
a mold compound (110)for providing encapsulation for the packaged semiconductor device(110 is encapsulation); and

Lee does not disclose
further comprising at least two non-through holes for delamination prevention in the die pad;
wherein the non-through holes are filled with either the die attach material or the mold compound, wherein there is at least one of the non-through holes on both a top side of the leadframe and another one of the non-through holes on a bottom side of the leadframe.
further comprising at least two non-through holes for delamination prevention in the die pad(26 in die pad region);
In related art, Do discloses (Fig. 4): 
further comprising at least two non-through holes for delamination prevention in the die pad(310); 
 It would have been obvious to incorporate the nonthrough holes of Do into the die pad of Lee for the obvious benefit of obtaining good mold delamination resistance as taught by Do.  The delamination protecting non-througholes of Do could be incorporated in addition to the grooves of Lee, which provide the benefit of enhancing encapsulation flow on the surface of the device with delamination protection.
wherein the non-through holes are filled with either the die attach material or the mold compound(310 filled with 318, see [0042]),
Lee does not teach:
 wherein there is at least one of the non-through holes on both a top side of the leadframe and another one of the non-through holes on a bottom side of the leadframe.
However, The recited feature is a mere duplication of parts of the where the providing of additional non-through holes would provide an obvious benefit of more protection from delamination as taught by Do.  As such, the incorporation of the additional non-through holes would have been an obvious matter of design choice because there would be no new and unexpected result is produced.  See MPEP2144.04 (VI)(B). 


Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent No. 6,483,178) in view of Camacho (U.S. Patent Application Publication No. 2009/0002961) further in view of Lee (U.S. Patent Application Publication No. 2014/0191380). 

Regarding Claim 21.    A method of fabricating leadframes, comprising:
Chuang discloses
providing a leadframe sheet (fig. 3, 1’ and 3)including a plurality of leadframe sites each including a die pad(1’), and a plurality of leads(3) or lead terminals on at least two sides the die pad(3 on left and right of 1’);
drilling to form non-through holes in a top or a bottom side of the die pad (See Figs. 3, and drilling disclosed at col. 5, lines 40-50), and
Chuang does not disclose: 
drilling to form non-through holes in a top or a bottom side of the die pad 
providing a leadframe sheet
stamping or etching to shape the leads or the lead terminals and the die pad. 
In related art, Camacho discloses; 
providing a leadframe sheet(Fig. 13)
stamping or etching to shape the leads or the lead terminals and the die pad. (([0037]-[0038]))
IN related art, Lee teaches: 
forming encapsulation controlling structures in the die pad, (Lee, fig. 12, 26 in die pad 20).  Lee teaches that the encapsulation controlling structure 26 in the die pad provides the benefit of enhanced encapsulation of the device.  It would have been obvious to include the encapsulation enhancing structure of Chuang in the area of the die pad taught by Lee, for the obvious benefit of preventing delamination in the die pad area of the device.  
Camacho discloses that the recited method provides the benefit of easing manufacturing.  Thus, it would have been obvious to manufacture the device of Chuang as taught by Camacho for the obvious benefit of easing manufacturing, and providing a good device at a low cost and high quality.  

Chuang does not disclose: 
Drilling to form non-through holes in a top or a bottom side of the die pad
IN related art, Lee disclose:
 wherein at least one of the die pad include at least one non-through hole (Lee discloses the inclsuing of a delamination avoiding feature 26 on the die pad.  Lee discloses that grooves 26 provide the benefit of providing for better encapsulation flow on the die pad 20, which ultimately provides the benefit of avoiding delamination from the die pad.)
IT would have been obvious to modify Chuang in view of Lee by providing the features of non-through holes of Chuang on the die pad as taught by Lee for the obvious benefit of avoiding delamination, by drilling as taught by Chuang. Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art. 

Regarding Claim 22.
Chuang does not discloses: 
The method of claim 21, wherein the drilling comprises computer numerical control (CNC) milling.
Chuang discloses all of the features of claim 21 and does discloses drilling, see col. 5, lines 40-50.  While Chuang does not disclose using a CNC machine, the drilling operation for these devices is well known to be done using a CNC machine because it is so precise and requires a great degree of precision.  Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art. 

Regarding Claim 23.    
Chuang discloses all of the features of claim 21. 
Chuang does not discloses: 
The method of claim 21, wherein a depth of the non-through holes is 10 percent to 70 percent of a thickness of the leadframe sites.    
However, Chuang depicts in fig. 3, that 6a goes most of the way through the lead, and in fig. 12, depicts 6j goes less than half the way through.  Here, Chuang figures do depict that the non-through hole goes through the leadframe within the broadly recited range, with no unexpected results coming within the recited range.  The recited range is covers 60% of the thickness of the leadframe, which was contemplated by Chuang because Chuang discloses including non-through holes.  See MPEP 2144.05(I)

Regarding Claim 24
Chuang discloses all of the features of claim 21. 
Chuang does not discloses:
The method of claim 21, wherein the non-through holes comprise a thread pattern.  
However, claim 24 merely recites a change in shape of the worked parts, which has been held to be obvious.  Further, Chuang does disclose that the holes may be formed by etching, punching and drilling, (col. 5, lines 40-50), which appears to indicate that the holes may be treaded.  Further, Chuang discloses several different shapes of the holes, in the figures, for the benefit of trapping the encapsulating and preventing delamination.  The features of claim 24 merely recite an obvious design choice, change in shape of the working parts, which have been held to be obvious where there is no undue experimentation, unexpected results, or persuasive evidence that the recited shape was significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Here, the there is no evidence that the threading of the hole prevents delamination better than the shapes shown in Chuang, or Lee, and as such, the specific shape recited in claim 2 would have been obvious as a mere change in shape of the working parts, because the record is absent of persuasive evidence that the threaded shape is significate over the shapes taught by Chuang and Lee. 
Here, the threads would serve the same function as the shapes of Chuang, which is they would trap cured encapsulate and prevent delamination Thus, the features of claim 24 would have been obvious to one having ordinary skill in the art.  See MPEP 2144.04(IV)(B)

Regarding Claim 25.  
Chuang discloses
  The method of claim 21, wherein the die pad and the plurality of leads or lead terminals both include the non-through holes. (Fig. 3, 3 left and right both include 6a), Chuang disclosing 6a (non-through holes) on each lead  and Lee teaching delamination prevention features on the die pad). Rendering the recited features obvious for the obvious benefit of preventing delamination.  Thus, the features of claim 25 would have been obvious to one having orindary skill in the art. 

Regarding Claim 26.
Chuang discloses all of the features of claim 21. 
Chuang does not disclose: 
   The method of claim 21, wherein the stamping or etching is performed according to a type of the 
in related art, Camacho discloses; 
Camacho discloses that the sta method provides the benefit of easing manufacturing.  Thus, it would have been obvious to manufacture the device of Chuang as taught by Camacho According to the type of leadframe sites, for the obvious benefit of easing manufacturing, and providing a good device at a low cost and high quality. One having ordiary skill in the art would perform the stamping according to the type of leadframe of the obvious benefit of manufacturing the desired leadframe (leadless or leaded). Thus, the features of claim 21 would have

Regarding Claim 27.    
Chuang discloses all of the features of claim 1. 
Chuang does not disclose: 
The method of claim 21, wherein the drilling comprises forming at least one of the non-through holes in the die pad at an inner location and at an outer location, and in the lead or in the lead terminal.
   However, the features of claim 27 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the feature 4a would be placed in addition on the die pad 1’, which would further help prevent delamination.   The duplication of parts has  been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  
.  Here the feature 4a would be placed in addition on the die pad at an inner location and at an outer location which would further help prevent delamination.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the die pad at the recited locations would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  
Further, Lee Teaches providing a delamination resistant feature on the die pad, at Fig. 12, 26.  Lee teaches that 26 provides the benefit of better encapsulation adhesion to the die pad, which prevents delamination in the die pad area.(see [0031]).  Thus, it would have been obvious to include the features of Chuang on the die pad, at an inner location and outer location of the lead or the lead terminals for the obvious benefit of preventing delamination as a mere duplication of parts which would provide no new or unexpected results.  Thus, the features of claim 27 would have been obvious to one having ordinary skill in the art. 
Here the inclusion of feature 6a on the die pad would help prevent delamination across the die pad which is not unexpected based on Chuang’s teaching that the feature 6a helps prevent delamination, and as such, would have been obvious.  

Regarding Claim 28 
Chuang discloses all of the features of claim 21. 
Chuang does not disclose:
.    The method of claim 21, wherein the drilling comprises forming at least one of the non-through holes on both a top side of the leadframe sites and on a bottom side of the leadframe sites.
However, Chuang discloses that holes open on both sides in figs. 4a-11 may be used, which would provide holes on both sides.  Thus, it would have been obvious to provide the feature of fig. 12 on both sides, for the obvious benefit of preventing delamination from further encapsulations, and further, it is a mere duplication of the working parts, which has been held to be obvious.  That is, the features of claim 8 merely recite a duplication of the features 6a of Chuang’s fig. 3.  Here the features 4a would be placed on the bottom of 3 which would further help prevent delamination. The Examiner is suggesting holes of fig. 12 on both sides, and not throughholes as shown in figs 7-11.   The duplication of parts has been held to be obvious where there is no unexpected result.  See MPEP 2144.04(IV)(B).  Here the inclusion of feature 6a on the bottom would help prevent delamination from a further encapsulation, and as such, would have been obvious. Further, the inclusion on the bottom would also be obvious for chips where the leads are encapsulated on both sides, especially in view of Chaung’s teaching that the features prevent delamination for surfaces that are encapsulated.   

Regarding claim 29: 
Chuang  discloses;
 The method of claim 21, wherein the non-through holes have a non-planar bonding surfaces (See Fig. 12, disclosing a non-planar bonding surface, at 62j and 61j.)


 Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2014/0191380) in view of Do (U.S. Patent Application Publication No. 2008/0067640) further in view of Chuang (U.S. Patent No. 6,483,178). 

Regarding claim 2.  
Lee discloses all of the features of claim 1. 
Lee does not disclose: 
 The leadframe of claim 1, wherein the non-through circular hole has a thread pattern.
Related art Do teaches circular holes, and In related Chuang teaches that the holes may have different cross sectional shapes as shown in Figs. 7-12, including 12 which is non-through hole.  The shape of 12 provides the benefit of enhanced delamination protection.  The recited features of Threaded, is a mere change in shape of the working part which as been held to be an obvious matter of design choice. There is no evidence that the particular configuration of threaded is significant over the shapes taught by Do or Chuang. Thus, the treated inside of the holes would have been obvious to one having ordinary skill in the art.  See MPEP 2144.04(IV)(B).  

Regarding claim 10. Lee discloses all of the features of claim 9. 
Lee does not disclose: 
 The packaged semiconductor device of claim 9, wherein the filled non- through circular hole has a thread pattern.
Related art Do teaches circular holes, and In related Chuang teaches that the holes may have different cross sectional shapes as shown in Figs. 7-12, including 12 which is non-through hole.  The shape of 12 provides the benefit of enhanced delamination protection.  The recited features of Threaded, is a mere change in shape of the working part which as been held to be an obvious matter of design choice. There is no evidence that the particular configuration of threaded is significant over the shapes taught by Do or Chuang. Thus, the treated inside of the holes would have been obvious to one having ordinary skill in the art.  See MPEP 2144.04(IV)(B).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2014/0191380) in view of Do (U.S. Patent Application Publication No. 2008/0067640) further in view of Nakamura (U.S. Patent Application No. 2014/0332951). 

Regarding claim 15.
Lee discloses all of the features of claim 9. 
Lee does not disclose: 
   The packaged semiconductor device of claim 9, wherein at least one of the leads or the lead terminals is configured as a heatsink terminal, and wherein the filled non- through circular hole in the heatsink terminal is filled with the mold compound. (See Fig. 9, 77 in heat sink 71)

In related art, Nakamura discloses that the holes 71 may be in a heat sink to provide the benefit of reduced delamination of the encapsulation on a heat sink.  Thus, would have been obvious to provide the structure of modified Lee in a heat sink as taught by Nakamura for the obvious benefit of dissipating heat from the device of Lee. 

Allowable Subject Matter
Claim 14 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
the die attach material comprises solder, wherein the filled non-through circular hole is in the die pad, and wherein the filled hole is filled with the solder.






Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ROBERT G BACHNER/ Primary Examiner, Art Unit 2898